IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          :   No. 1027 Disciplinary Docket No. 3
                                          :
                                          :   No. 118 DB 2005
ASHLY MAE GUERNACCINI                     :
A/K/A ASHLY MAE WISHER                    :   Attorney Registration No. 87053
                                          :
PETITION FOR REINSTATEMENT                :   (Allegheny County)
                                          :
                                          :




                                      ORDER


PER CURIAM:


       AND NOW, this 21st day of August, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board, the Petition for Reinstatement is granted.

       Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).